DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter

Claims 17-18 and 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 17 is about providing one or more neural network (NN) models, each adapted to approximate an image having a first dynamic range in terms of an image having a second dynamic range; receiving a first image in the first dynamic range and a second image in the second dynamic range, wherein the two images represent the same scene; selecting a neural network model from the one or more NN models to determine an output image which approximates the second image based on the first image and the second image; determining values of parameters of the selected NN model according to an optimizing criterion, the first image and the second image, wherein the parameters comprise node weights and/or node biases for nodes of the layers of the selected NN model; and outputting the parameters of the selected NN model, wherein the method further comprises receiving a third image in a third dynamic range, wherein the third image represents the same scene as the first and the second image, and the one or more NN models comprise a global-mapping using multiple color-grades model which comprises three neural networks, one for each of the color components of the first image, the second image, and the third image, and each of the three neural networks receives inputs based on pixel values of all three color components of the first image, the second image, and the third image and an input indicating the color grades of the input pixel values, and wherein the one or more NN models comprise a local-mapping model, and the local- mapping NN model comprises three neural networks, one for each of the color components of the first and the second image, and each of the three neural networks receives inputs based on pixel values of all three color components of the first image and the second image and an input indicating the pixel coordinates of the input pixel values.
Lin 20100246940, Su 20140029675 and Gupta 20150120626 combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 29 is about receiving a compressed bitstream comprising an encoded image in a first dynamic range and image metadata, wherein the image metadata comprise parameters for a neural network (NN) model to map the encoded image to an output image, wherein the image metadata comprise for one or more color components of the encoded image a number of neural-net layers in the NN, a number of neural nodes for at least one layer, and a weight and an offset to be used with an activation function of a node of the at least one layer, wherein the image metadata further comprise scaling metadata, wherein for each color component of the encoded image the scaling metadata comprise a gain, a minimum, and a maximum value, and the method further comprises generating a de-normalizing output image based on the scaling metadata and the output image; and generating an output image based on the encoded image and the parameters of the NN model, wherein the NN model comprise a global-mapping using multiple color-grades model which comprises three neural networks, one for each of the color components of three images, the three images represent the same scene and have respective dynamic ranges, and each of the three neural networks receives inputs based on pixel values of all three color components of the three images and an input indicating the color grades of the input pixel values.
Lin 20100246940, Su 20140029675 and Gupta 20150120626 combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 18 and 20-28 depend on claim 17, are allowed based on same reason as claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YI YANG/
Examiner, Art Unit 2616